Citation Nr: 1616034	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-22 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1980, June 1986 to January 1987, and April 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2014, the Board remanded this matter to schedule the Veteran for a hearing before the Board.  In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, a TDIU claim has been raised by the Veteran's November 2015 Board hearing testimony that he retired in August 2013 because pain interfered with his ability to perform his job.

As to representation, the Board notes that the Veteran's claims file contains a December 1992 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant Representative) appointing Disabled American Veterans as the Veteran's representative.  However, the Veteran's June 2002 letter constitutes a revocation of the appointment of Disabled American Veterans as representative.  Because the record reflects that Disabled American Veterans continued to participate in the Veteran's appeal, in February 2016, the Board sent a letter to the Veteran regarding representation.  The letter stated that the Board would assume that the Veteran wished to represent himself if the Veteran or a new representative did not submit a form within 30 days.  No response from the Veteran or any representative has been received.  Accordingly, consistent with the February 2016 letter, the Board finds that the Veteran is representing himself in this appeal.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for depression as secondary to the Veteran's service-connected lower and upper spine disabilities has been raised by the record in statements made during the November 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claims for higher ratings for his lower and upper spine disabilities.  The Veteran is also service connected for neuropathy of the right foot associated with his lower spine disability.  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

During the November 2015 Board hearing, the Veteran testified that he receives all treatment for his back and headache issues from Kaiser Permanente.  The claims file contains treatment records from Kaiser Permanente from August 2005 to January 2008 (although these do not appear to be complete), from August 2010 to November 2010, and from January 2012 to December 2013.  The file also contains a November 2015 Kaiser Permanente letter mentioning the Veteran was referred to physical therapy.  The record contains a March 2010 treatment record from Healthline Medical Group and notes a follow up appointment was scheduled.  To ensure a complete record, the Veteran should be given an opportunity to identify any additional relevant medical treatment records not already on file which pertain to his claim.  All identified records should be obtained, to include additional treatment records from Kaiser Permanente and any physical therapy records.  

During the November 2015 Board hearing, the Veteran also testified that he has pain in his lower back, and pain that goes down the back of his legs followed by numbness and weakness.  Tr., p. 15.  He has problems lifting his feet.  Tr., p. 16.  He has balance issues and has had falls.  Tr., p. 8.  He experiences daily headaches.  Tr., p. 13.  The Veteran testified that he can no longer drive, he cannot turn around, and he needs assistance getting dressed.  Tr., pp. 5-7.  He has trouble sleeping.  Tr., p. 15.  He has issues with performing sexual acts and with bowel and bladder control.  Tr., pp. 7, 19.  The Veteran testified that he retired in August 2013 because the pain interfered with his ability to perform his job.  Tr., p. 14.

The Veteran last underwent a VA examination relating to his lower and upper spine disabilities in March 2007.  While it appears another examination was scheduled and the Veteran did not appear for it, he has stated that he spoke with a VA coordinator before the examination and requested that his examination be postponed and rescheduled because he was ill.  See January 2011 Veteran's Statement.  In light of the passage of time since the March 2007 examination and the Veteran's additional or increased symptomatology described during the November 2015 Board hearing, the Board finds that a new examination is necessary.  Therefore, after obtaining all outstanding records, the AOJ should obtain a new VA examination regarding the current nature and severity of the Veteran's lower and upper spine disabilities.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or federal facilities, which pertain to his back disorders, to include any additional treatment records from Healthline Medical Group or Kaiser Permanente, and any physical therapy records.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, arrange for a VA examination to address the current nature and severity of the Veteran's upper and lower spine disorders, to include headaches.  The claims file and a copy of this Remand must be made available to the examiner.  All necessary tests should be conducted.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the upper and lower spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's low back and cervical spine disabilities. 

The examiner should specifically indicate whether the Veteran's low back and cervical spine disabilities result in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment. 

The examiner should also indicate whether the Veteran's low back and cervical spine disabilities result in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such. 

In offering any opinion, the examiner should consider all pertinent medical and lay evidence, including statements from the Veteran's friends and the Veteran's testimony that he experiences pain, numbness, and weakness in his legs, that he has problems lifting his feet, that he has balance issues, that he experiences daily headaches, that he has trouble performing sexual acts, that he has problems with bowel and bladder control, that he has trouble sleeping, that he cannot drive and needs assistance getting dressed, and that he retired from his job because of pain. 

The complete rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

